Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of amendment and IDS dated 07/11/22 is acknowledged.
Claims 1-13 have been canceled.
Claims 14-23 have been previously examined. 
New claim 22-23 have been canceled.
Claims 14-21 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The following claim objection has been withdrawn, in response to the amendment:
Claim Objections
Claims 18-19 are objected to because of the following informalities:  Instant claims recite the units “mcgh/mL”, which is improper. It appears that Applicants intend to recite the expression “mcg.h/ml” as recited in Table 2 of the instant specification. Appropriate correction is required.




The following rejection of record has been maintained:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 14-21 are rejected under 35 U.S.C. 103 as being obvious over WO 2014/064409 to Malhotra et al in view of US 2020/0113838 to Campbell et al., and ViiV Healthcare (Prescribing information: TIVICAY dolutegravir tablets, August 2015).
The applied reference (Campbell et al) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
 
Malhotra teaches a pharmaceutical composition in the form of bilayer tablets comprising instant claimed dolutegravir and lamivudine (page 11, last 2 lines, and example 2). For claim 2, Example 2 includes 50 mg dolutegravir in one layer and a second layer comprising 300 mg lamivudine. 
For the instant claimed excipients, example 2 describes dolutegravir layer comprising a dry mix of 415 mg microcrystalline cellulose, 25 mg croscarmellose sodium, 2.5 mg silicon dioxide; blending and lubrication of 2.5 mg colloid silicon dioxide, and 5 mg magnesium stearate. The layer comprising lamivudine includes 22.5 mg croscarmellose sodium, 50.6 mg microcrystalline cellulose, 0.2 mg ferric oxide yellow, 18 mg pregelatinized starch, 2.5 mg magnesium stearate, with a blending and lubricating amounts of 30 mg croscarmellose sodium and 6 mg magnesium stearate. Further, Example 3 of Malhotra teaches a bilayer tablet with a dolutegravir layer and a lamivudine layer, wherein the latter includes 269.42 mg of microcrystalline cellulose, 22.5 mg of sodium starch glycolate, and 0.2 Ferric oxide yellow.  
Malhotra fails to teach a sodium salt of dolutegravir and also differs from the instant claims with respect to the excipients and their amounts. Instant claims recite:

    PNG
    media_image1.png
    373
    445
    media_image1.png
    Greyscale

	Campbell teaches pharmaceutical compositions comprising antiretroviral agents, and in particular teaches combinations of antiretroviral agents. Table 17 of Campbell teaches a combination of dolutegravir sodium and rilpivirine hydrochloride. Further, Campbell teaches multilayer compositions comprising a dolutegravir layer, which includes 

    PNG
    media_image2.png
    284
    355
    media_image2.png
    Greyscale

Thus, the dolutegravir layer of Campbell includes all of the claimed components and their amounts as that of instant dolutegravir composition. Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to modify the teachings of Malhotra i.e., modify the dolutegravir layer of Malhotra with that of Campbell because both Campbell and Malhotra are directed to pharmaceutical compositions for providing effective antiretroviral treatment, particularly for HIV infection, thus constituting analogous art. Further, Campbell teaches that the two-drug combination provides effective delivery of drugs and also well tolerated among patients with less side effects [0005]. Further, one of an ordinary skill in the art would select a sodium salt of dolutegravir in the bi-layered tablet composition of Malhotra, in place of dolutegravir, because the disclosed sodium salt of dolutegravir has been approved by USFDA (page 1 of ViiV Healthcare) and for effective treating HIV infection (page 17, Viiv Healthcare). Selection of a known material based on its suitability for its intended use can support prima facie obviousness determination. MPEP § 2144.07.
With respect to the amounts of excipients in lamivudine layer, while Malhotra does not exemplify a composition as that claimed, Malhotra suggests various formulations which variously include the claimed excipients. Example 3 of Malhotra teaches a bilayer tablet with a dolutegravir layer and a lamivudine layer, wherein the latter includes 269.42 mg of microcrystalline cellulose, 22.5 mg of sodium starch glycolate, and 0.2 Ferric oxide yellow.  Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to modify the teachings of Malhotra i.e., modify the lamivudine layer of example 3 with suitable excipients such as 269.42 mg of microcrystalline cellulose, 22.5 mg of sodium starch glycolate along with microcrystalline cellulose because Malhotra suggests each of the formulation for effective HIV /anti-retroviral treatment. Campbell and as well Malhotra generally teaches all of the claimed excipients, and further Campbell states that the proper excipient(s) is (are) selected based in part on the dosage form, the intended mode of administration, the intended release rate, and manufacturing reliability [0101]. Hence, one skilled in the art would have been able to choose suitable excipients and optimize their amounts in preparing dolutegravir and lamivudine bilayer tablet of Malhotra with an expectation to provide the suitable release rates. A skilled artisan would have expected the release of dolutegravir as in the instant claims 19-20 because Campbell teaches the same composition. For claim 15, the second layer components, Malhotra teaches blending and lubricant components (as in the above examples). 
With respect to claim 17, the bilayered table of example 2 is film coated in Malhotra. While Malhotra and Campbell do not teach the claimed pharmacokinetic parameters such as AUC and in-vitro dissolution, the combination of Malhotra and Campbell suggests both the claimed compounds in the claimed dosages and a bilayered tablet as in claim 1. Campbell also suggests optimizing the excipients and their amounts to provide the desired release and hence a skilled artisan would have been motivated to modify the excipients and their amounts to achieve a desired release of the two active agents.  
	Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive.
Applicants argue that none of the references, alone or in combination, teach or suggest the invention as now set forth in the claims. It is argued that Applicant’s bi layer tablet offers a convenient, efficacious means of delivering two actives to a patient in a fixed-dose combination, whereas Malhotra reference, at best, arguably teaches a bi-layer tablet which is clearly distinct in composition from the specific tablet (along with the AUC features) of the now-recited present invention. It is argued that Campbell is directed to an entirely different combination of actives, namely dolutegravir and rilpivirine that are materially different from the claimed, dolutegravir and lamivudine. It is argued that to distinguish the present invention, Applicants have introduced “consisting essentially of” transition language to exclude the claims encompassing actives that would materially different to the claimed invention. It is argued that TIVICAY prescribing information does not address the shortcomings of the other two references, and thus the invention is patentable over such.
Applicants’ arguments are not persuasive because firstly, the rejection is not made over just the teachings of Malhotra reference alone and accordingly, the motivation to arrive at the claimed pharmacokinetic features is based on the combined teachings of Malhotra, Campbell and ViiV Healthcare (TIVICAY). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Malhotra indeed teaches a combination of dolutegravir and lamivudine in a bilayer tablet. Even though the transitional phrase “consisting essentially of“ limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976),  Malhotra teaches the claimed bilayer tablet, and also teaches the claimed active agents i.e., dolutegravir and lamivudine. Thus, the argument regarding “consisting essentially of“ with respect to the primary reference is not persuasive. With respect to the argument that Campbell is directed to an entirely different combination of actives, namely dolutegravir and rilpivirine, the teachings of Campbell are not relied upon for the active agents and instead for sodium salt of dolutegravir, and further Campbell teaches all of the claimed excipients in the dolutegravir composition (table 17). Campbell teaches sodium salt of dolutegravir is approved by FDA and teaches that it is well-tolerated among patients with less side effects. Campbell also teaches that the selection of suitable excipients is based on the dosage form, an intended mode of administration, an intended release rate and manufacturing reliability. Hence, it would have been obvious for one of an ordinary skill in the art to choose the appropriate excipients and their amounts to provide the desired release of the two active agents, and thus provide an effective HIV treatment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611